Citation Nr: 1138552	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and V. B. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION


The Veteran had active service from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a hearing in support of his claim in February 2011 before the undersigned.  A copy of the transcript of this hearing has been associated with the claims file.  

The  issue of entitlement to an increased evaluation for post-operative bunions of the left foot has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Further, at his February 2011 hearing, the Veteran raised informal claims for increased evaluations for his service-connected post-operative bunions of the right foot, residuals of a right total knee replacement, and a left shoulder disability.  The Board does not have jurisdiction to address these matters in the first instance.  Accordingly, they are referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

While the Board regrets the further delay that remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

During the course of his Travel Board hearing, the Veteran testified that he has received treatment at both the Livermore VA Outpatient Clinic (VAOPC) and the Palo Alto VA Medical Center (VAMC).  Further, the record shows that the Veteran has also received treatment at the Modesto VAOPC.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2) (2010); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  At the February 2011 Board hearing, the Veteran testified that he is continuing to receive treatment for his service-connected disabilities at the Livermore VAOPC.  The last treatment record from that facility that was associated with the claims file is from January 2010.  The most recent treatment records from the Modesto VAOPC are from May 2006.  The most recent treatment records from the Palo Alto VAMC are from May 2010.  On remand, all recent VA treatment records must be obtained from the VA facilities where the Veteran is receiving treatment for his service-connected disabilities.  

When a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may still be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  The record shows that the Veteran is service connected for residuals of a right total knee replacement (30 percent), pseudofolliculitis barbae (10 percent), a left shoulder disability (10 percent), post-operative right foot bunions (10 percent), and post-operative left foot bunions (10 percent).  His combined disability rating is 60 percent.  As he has more than two service-connected disabilities, and the highest evaluation he has for a single disability is 30 percent and the total for all disabilities does not result in a combined rating of 70 percent or more, he does not meet the statutory threshold set forth in 38 C.F.R. § 4.16(a).  Id.  Therefore, a grant of TDIU would require extra-schedular consideration, which the Board may not do in the first instance.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010). 

Although the Veteran does not currently meet the criteria for a grant of TDIU on a schedular basis, the evidence of record suggests that there is a possibility that he may be entitled to such a grant on an extra-schedular basis.  In April 2007, Dr. C.R., a VA physician, stated that the Veteran was unemployable at that time because of the combined disability caused by his left shoulder, neck, knee, and foot conditions.  Although the Veteran has a neck disability, it is not service connected, and thus the opinion does not show that the Veteran is unemployable solely due to his service connected disabilities.  Further, Dr. C.R. explicitly took into account the Veteran's age, which is prohibited by VA regulations.  See 38 C.F.R. § 3.341(a) (2010).  As a result, Dr. C.R.'s opinion is inadequate because it is premised on an incorrect understanding of the applicable standard for TDIU.  However, in light of Dr. C.R.'s favorable statement, the Board finds that a remand is required in order to conduct a VA social and industrial survey to obtain evidence that can be used to determine whether he is precluded from substantially gainful employment based solely on his service-connected disabilities. 

After the Veteran has undergone a social and industrial survey, the AOJ should again consider whether referral to the Director of the Compensation Service for consideration of entitlement to a total disability rating based on individual unemployability on an extra-schedular basis is warranted in accordance with 38 C.F.R. § 4.16(b).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding records of treatment received by the Veteran at the Modesto VAOPC from May 2006 to the present, at the Palo Alto VAMC from January 2010 to the present, and at the Livermore VAOPC from May 2010 to the present.  

2.  The AOJ should arrange for the Veteran to undergo a social and industrial survey to determine whether his service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file must be made available to the examiner and reviewed in connection with the examination.  

3.  After all of the above development has been completed, as well as any other required actions, the AOJ should readjudicate the claim in light of any additional evidence obtained and the results of the social and industrial survey.  As part of this readjudication, the AOJ must specifically address whether referral for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).  

If the disposition remains unfavorable, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

An appellant has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



